EX-10.70.07

 
FIRST AMENDMENT TO PROMISSORY NOTE
 
THIS FIRST AMENDMENT TO PROMISSORY NOTE (this “First Amendment”), is effective
as of the 30th day of April, 2009, by and between PHNTUS LO JOLIET SCU LLC, a
Delaware limited liability company (the “Borrower”), and CAPMARK BANK, a Utah
industrial bank (the “Lender”).
 
RECITALS
 
A.       Borrower executed to the order of Lender that certain Promissory Note
dated April 1, 2008, in the original principal amount of $8,000,000.00 (the
“Note”).  Unless otherwise defined herein, capitalized terms shall have the
meaning assigned to them in the Note.


B.       Borrower has requested that Lender extend the Maturity Date of the Note
and increase the Margin, and Lender has so agreed on the terms and conditions
contained herein.


AGREEMENT
 
NOW, THEREFORE, in consideration of the above Recitals and other good and
valuable consideration, Borrower and Lender hereby agree as follows:
 
1.       Section 1.4 of the Note, Note Rate and Note Rate Adjustment Dates, is
hereby amended by deleting from the first sentence thereof the phrase “two
hundred sixty-five basis points (2.65%) (“Margin”); provided that in no event
shall the Note Rate be less than five hundred sixty-five (565) basis points
(5.65%)” and replacing it with the  phrase “three hundred twenty-five basis
points (3.25%) (“Margin”); provided that in no event shall the Note Rate be less
than six hundred twenty-five (625) basis points (6.25%).”
 
2.       Section 2.1, Note Payments and Payment Dates, is hereby deleted in its
entirety and replaced with the following:
 
“2.1                 Note Payments and Payment Dates.  Commencing on the first
(1st) day of May, 2008 and continuing on the first (1st) day of each successive
month thereafter, provided that, if the first (1st) day of any month is not a
Business Day, such payment shall be due and payable on the immediately preceding
Business Day (each being a “Payment Date”), through and including the payment
due March 1, 2010, Borrower shall make (x) consecutive monthly payments of
interest only at the Note Rate (determined as of the immediately preceding Note
Rate Payment Adjustment Date) based upon the principal outstanding during the
Interest Accrual Period in which the applicable Payment Date occurs, and (y) any
other amounts then due and owing under the Loan Documents.    Commencing on the
first (1st) day of April, 2010, and continuing on each Payment Date through and
including the payment due immediately prior to the Maturity Date, Borrower shall
make (x) consecutive monthly payments of (i) principal in an amount necessary to
fully amortize the original principal balance of the Loan over a twenty-five
(25) year amortization period based upon the actual number of days in each month
and a three hundred and sixty (360) day year, and (ii) interest at the Note Rate
(determined as of the immediately
 

 
 

--------------------------------------------------------------------------------

 

preceding Note Rate Payment Adjustment Date) based upon the principal
outstanding during the Interest Accrual Period in which the applicable Payment
Date occurs, and (y) any other amounts then due and owing under the Loan
Documents.”
 
3.       Section 4 of the Note, Maturity Date, is hereby amended to extend the
Maturity Date from March 31, 2010, until October 1, 2010.   All references in
the Note to the “Maturity Date” are hereby amended to mean October 1, 2010.
 
Except as expressly amended herein, the Note shall remain in full force and
effect in accordance with its terms and conditions.
 
Notwithstanding the execution of this First Amendment, the indebtedness
evidenced by the Note shall remain in full force and effect, and nothing
contained herein shall be interpreted or construed as resulting in a novation of
such indebtedness.  Borrower acknowledges and agrees that there are no offsets
or defenses to payment of the obligations evidenced by the Note, as hereby
amended, and hereby waives any defense, claim or counterclaim of Borrower
regarding the obligations of Borrower under the Note, as hereby
amended.  Borrower represents that there are no conditions of default or facts
or consequences which will or could lead to a default under the obligations due
from Borrower under the Note, as amended herein.
 


 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender have caused this First Amendment to be
executed by their respective duly authorized representatives, as of the date
first set forth above.
 


 
WITNESS:                                                                BORROWER:


PHNTUS LO JOLIET SCU LLC, a Delaware limited liability company


By:  Emeritus Corporation
Its:   Sole Member




/s/ Marrji
Padden                                                      By:           /s/
Eric Mendelsohn                                                      
      Marrji
Padden                                                                                           
Eric Mendelsohn
           Senior VP Corporate Development




LENDER:


CAPMARK BANK, a Utah industrial bank




/s/ John W.
Tyson                                                         By:           /s/
Malana C. Bryant                                                                


      John W.
Tyson                                                         Name:           Malana
C. Bryant                                           
[Print name]
  Title:             Authorized
Signor                                                      








ACKNOWLEDGED BY GUARANTOR
this 30th day of April, 2009:


EMERITUS CORPORATION, a Washington
corporation




By:           /s/ Eric
Mendelsohn                                                      
Name:           Eric Mendelsohn
Title:             Senior VP Corporate Development


 

 
3

--------------------------------------------------------------------------------

 
